Citation Nr: 0123809	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
with discharge.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for urinary 
incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from November 1982 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In July 1998, the Board remanded these issues for further 
development.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran's service medical records reflect treatment 
for fibrocystic breast disease with discharge; however, no 
disabling manifestations of disease or injury are currently 
shown.

3.  The preponderance of the competent evidence of record 
demonstrates that the veteran does not currently have a 
diagnosed bilateral knee disability.

4.  The veteran developed urinary incontinence during active 
service.


CONCLUSION OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran's diagnosed fibrocystic breast disease with 
discharge is not productive of disabling manifestations.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  Service connection for urinary incontinence is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 112 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA were recently promulgated.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA has a heightened duty to 
assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See VCAA and the 
implementing regulations.

The Board has reviewed the veteran's claims in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the RO's 
statements and supplemental statement of the case clarified 
what evidence would be required to establish service 
connection for fibrocystic breast disease, a left leg and a 
right knee disorder.  The veteran responded to the RO's 
communications with additional evidence, written argument, 
and testimony, curing (or rendering harmless) the RO's 
earlier omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").  The VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
See VCAA.  This obligation was satisfied by the various VA 
examinations requested and accomplished in connection with 
this claim, specifically in 1997, 1998 and in 2000.  
Examiners rendered opinions with respect to a nexus between a 
claimed disability and military service.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, and 
personal statements, as well as private medical and lay 
evidence submitted by the veteran in support of her claim.  
The Board is not aware of any additional relevant evidence 
that is available in connection with these three issues on 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the veteran contends that she developed 
fibrocystic breast disease, urinary incontinence, and a 
bilateral knee disorder during her tour of duty. 

Facts

The veteran's service medical records indicate that she was 
diagnosed with fibrocystic breast disease and urinary 
incontinence.  In addition, the service medical records 
reveal that the veteran had a baby during her tour of duty.  
The service medical records are essentially negative for 
complaints or treatment for a bilateral knee disorder.  

According to an April 1993 VA examination report, the veteran 
was diagnosed with arthritic pain in both knees.  No x-rays 
of the knees were taken.  A January 1994 VA examination 
report is negative for a bilateral knee disorder.

According to a May 1997 VA gynecological examination report, 
the veteran was diagnosed with mild urinary incontinence due 
to uterine prolapse.

According to a May 1997 orthopedic examination report, no 
abnormality was found with respect to the veteran's knees.

According to an October 1998 VA orthopedic examination 
report, x-ray studies of the veteran's knees were negative 
for osteoarthritis.  The examiner, although diagnosing the 
veteran with chronic synovitis of both knees based purely on 
the veteran's history of swelling, noted that there was no 
objective evidence of any disease in her knees.  Furthermore, 
the examiner opined that the x-ray studies were negative for 
osteoarthritis and that there was no evidence that the 
veteran ever had osteoarthritis of the knees.  The examiner 
reported that the claims file and the Board's remand were 
read carefully. 

In April 2001, a VA physician issued a report of a 
compensation and pension examination of the veteran which 
focused on her claims with respect to fibrocystic breasts, 
benign breast discharge, and stress incontinence, frequent 
urinary tract infections, probably secondary to bladder 
problems.  The examiner elaborated that, in his opinion, the 
recurrent breast discharge could be spontaneous with no 
etiology except for pregnancy.  Also, the bilateral 
fibrocystic breast disease can occur in females later in life 
and it could develop especially as secondary to outside 
sources such as caffeine, coffee, and chocolate.  The 
examiner pointed out that bilateral fibrocystic breast 
disease is not congenital and that it usually develops later 
in a female's reproductive life and was precipitated by 
outside sources.  The physician felt that the veteran's 
urinary incontinence could be secondary to excessive exercise 
as well as a noted complication of childbirth.  The physician 
reiterated that he did not feel that the veteran's 
fibrocystic breasts with discharge noted during service was 
service connected; however, the physician noted that the 
urinary tract incontinence could be secondary to excessive 
exercising, carrying heavy objects, as well as child birth.  
The physician concluded that, after an extensive review of 
the veteran's claims file, it was his opinion that the 
recurrent breast discharge could be spontaneous with no 
etiology except for pregnancy and that it was not congenital; 
and that the history of urinary stress incontinence might be 
secondary to heavy lifting and childbirth, which occurred 
during the veteran's military duty and in his opinion was 
service connected.  The examiner emphasized that he had 
conducted a complete review of the claims file.

The Board notes that, with respect to above report, dated 
April 3, 2001, the veteran claims that she was not present 
for an examination on that day.  She explained that she was 
providing an attachment consisting of her time card, which 
showed that she was at work that day.  The record shows that 
a compensation and pension examination (C & P) was conducted 
on August 15, 2000.  Notes on that day show that an 
individual identified as the veteran by name and claim number 
presented for "a C & P exam."  The assessment was noted as 
fibrocystic breast, cystocele, UTI and uterine fibroids.   It 
was also noted that the report was to be dictated.  These 
notes were approved on August 15, 2000 by the same physician 
who dictated the report of the C & P examination dated April 
3, 2001, the date the veteran said she was working.

The Board can only conclude that an examination was accorded 
the veteran who was identified by her name, her claim number, 
and by the medical findings that are completely consistent 
with her complaints and medical history.  The discrepancy in 
dates may be explained as one of the difference between the 
day of the actual examination, which may have been in August 
2000, and the date the report was dictated by the examiner 
from his notes, on April 3, 2001.  In any event, the Board is 
satisfied that a complete examination and review of the 
claims file was accorded the veteran.

After reviewing the claims file, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for entitlement to service connection for 
fibrocystic breast disease and a bilateral knee disorder for 
the following reasons.  The Board finds that service 
connection is warranted for urinary incontinence.

Fibrocystic Breast Disease

The service medical records and post service medical records 
reflect diagnoses of fibrocystic breast disease; however, 
there is no showing of pathology, or disability, resulting 
from this.  Breast cysts, frequently described as 
"fibrocystic disease," is common and is not abnormal.  It 
is important because "of a small possibility that it is 
related to the risk of developing breast cancer.  The Merck 
Manual 1973 (17th ed. 1999).  The Board notes that Veterans 
Benefits Administration (VBA) Fast Letter 99-115 addressed 
the subject of service connection and laboratory findings, 
such as fibrocystic breast disease, indicating that 
fibrocystic breast disease, generally, is not a pathologic 
condition but a physiologic (or normal and nonphysiologic) 
finding, occurring in about two-thirds of women.  The VBA 
noted that service connection was not warranted for such 
physiologic finding.  The Board is not bound by Department 
manuals, circulars, or similar administrative issues, see 
38 C.F.R. § 19.5 (2000).  However, the medical findings 
relating to the veterans fibrocystic breast disease do not 
indicate any resulting disability and certainly no breast 
cancer.  The Board finds that in the absence of a showing of 
a current disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Bilateral knee disorder

As noted above, absent proof of a present disability there 
can be no valid claim.  See, e.g., Gilpin, 155 F.3d 1353.  
The Board notes that the overwhelming medical evidence of 
record indicates that the veteran does not have a bilateral 
knee disorder.  For example, there is no x-ray evidence of 
record that shows that the veteran has arthritis in either 
knee.  Furthermore, according to the most recent October 1998 
VA orthopedic examination report, the examiner diagnosed the 
veteran with chronic synovitis of both knees based purely on 
the veteran's history of swelling, noted that there was no 
objective evidence of any disease in her knees.  Furthermore, 
the examiner opined that the x-ray studies were negative for 
osteoarthritis and that there was no evidence that the 
veteran ever had osteoarthritis of the knees.  The examiner 
reported that the claims file and the Board's remand were 
read carefully.  In other words, there is no objective 
evidence of a bilateral knee disorder.

The Board has considered the evidence of record that favors 
the veteran's claims discussed above, which essentially is 
comprised of the veteran's written statements.  Nevertheless, 
the Board finds that this favorable evidence is outweighed by 
the evidence discussed in the preceding paragraphs.  It is 
important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
veteran complains of bilateral knee pain, there is no 
persuasive medical evidence of record that the veteran has a 
bilateral knee disorder.

Therefore, without evidence of a bilateral knee disorder, 
service connection must be denied.

Urinary incontinence

Based on a review of the evidence of record, the Board finds 
that service connection for urinary incontinence is 
warranted.  

The Board must weigh the evidence of record.  The evidence in 
favor of the veteran's claim includes the service and post-
service medical records.  The service medical records 
indicate that the veteran experienced urinary incontinence 
during service.  The post-service medical evidence indicates 
that the veteran continues to experience urinary 
incontinence.  Importantly, in the April 2001 VA 
genitourinary examination report, the physician opined that 
the veteran's post-service urinary incontinence was related 
to incidents in service, to include childbirth and heavy 
lifting.

Accordingly, service connection is established for urinary 
incontinence.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral fibrocystic 
breasts with discharge is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for urinary incontinence is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

